Exhibit 10.9(d)
(LETTERHEAD) [y66986by6698603.gif]

     
To:
  Carol A. Wrenn
 
   
From:
  Dean Mitchell
 
   
Regarding:
  Employment Terms
 
   
Date:
  September 1, 2008

This memo confirms your employment as President, Animal Health of Alpharma Inc.
(“Alpharma” or the “Company”), reporting to me.
The terms of your employment are listed below and in the plan documents for each
of the compensation and benefits programs available to you. (In the event of any
inconsistency between this memo and the plan documents, as may be amended from
time to time, the plan documents will govern).
Effective Date: September 1, 2008.
Annual Base Salary: Your annual base salary shall continue at your current rate
of $414,000/year.
Executive Allowance: Your executive allowance will remain at $28,600 per year,
paid bi-weekly.
Short Term Incentive Plan (STIP): Your target bonus will remain at 50% of your
base salary.
Severance Plan and Change of Control Plan:
You will be eligible for benefits under Alpharma’s Severance and Change of
Control Plans (the “Plans”) as a member of my Leadership Team. Subject to all of
the terms of the Plans and applicable laws: (a) the Severance Plan provides for
18 months of base salary and bonus should your employment be terminated by the
Company for any reason other than “for Cause” (as such term is defined therein);
and (b) the Change of Control Plan provides for an additional 12 months of base
salary and bonus (30 months total) should certain changes to the Company’s
ownership structure occur and, during the two-year period following such change,
you are subject to an Involuntary Termination or Constructive Termination (as
such terms are defined therein). Please consult the Plans for a description of
other benefits to be provided to you in the event of a covered termination of
your employment.
Life and Accident Insurance Benefits:
Your Basic Life Insurance and your Basic Accidental Death & Dismemberment
Insurance coverages will continue at three times your base annual salary,
rounded to the next highest $1,000. The maximum benefit for each of these
insurance coverages is $1,000,000. For complete details, please visit
www.alpharma.com/benefits.
Other Benefits:
You will be provided with an annual paid vacation of 20 days per calendar year,
accrued in accordance with our vacation policy. You will also continue to be
given 12 holidays each calendar year (4 of which were

 



--------------------------------------------------------------------------------



 



September 1, 2008
Page 2
designated as floating holidays in 2008). All vacation days and floating
holidays must be taken in accordance with the Company’s vacation policy, as is
in effect from time to time.
Entire Agreement:
You acknowledge and agree that this memo sets forth your compensation in full,
and there are no other agreements, arrangements or commitments regarding your
compensation or employment that are not superseded by this memo, with the
exception of: (a) the Company’s health and benefit plans that are available to
all employees at your level, and (b) any confidentiality and assignment of
intellectual property rights undertakings signed by you. For the avoidance of
doubt, you acknowledge and agree that the following employment-related
agreements between you and the Company are hereby terminated and of no further
force or effect: Agreement dated October 19, 2001, Agreement dated July 15,
2003, Agreement dated February 11, 2004 and Agreement dated December 19, 2005.
At-Will Employment / Confidentiality:
Please note that this memo is not a promise or offer of continued employment by
the Company, and does not change the “at will” status of your employment with
Alpharma. We also remind you that the confidentiality and assignment of
intellectual property rights undertakings you executed when you joined Alpharma
remain in full force and effect.
On behalf of the Leadership Team, I would like to thank you for all of your
dedication and hard work. We look forward to your continued contributions at
Alpharma. Please execute below to acknowledge and accept the terms of your
position, and return your signed acceptance to me.

          Sincerely,    
 
        /s/ Dean Mitchell           Dean Mitchell    
 
        /s/ Carol A. Wrenn          
Name:
  Carol A. Wrenn    
Date:
  September 1, 2008    

 